United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., claiming as widow of D.G., Appellant
and
U.S. AGENCY FOR INTERNATIONAL
DEVELOPMENT, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 13-1113
Issued: July 25, 2013

Appearances:
J. Michael Hannon, Esq., for the appellant
Office of Solicitor, for the Director

ORDER GRANTING MOTION TO REVERSE
AND REMAND FOR PAYMENT
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On April 5, 2013 appellant, through her counsel, filed for review of an October 10, 2012
decision of the Office of Workers’ Compensation Programs (OWCP). The appeal was docketed
as No. 13-1113.
On June 10, 2013 the Director of OWCP submitted a motion to reverse the October 10,
2012 decision and remand the case for payment of compensation. Counsel filed a consent and
joinder to the motion on June 11, 2013.1
The Board, having reviewed the motion, finds that the motion should be granted. The
Director acknowledges that, under the particular facts and circumstances of this case, the
employee’s posting as a Foreign Service Officer for the employing establishment in Kazakhstan
contributed to his death on January 27, 2010. The Director noted Board precedent stating that
where an employee is sent by the employing establishment to a place where adequate medical
facilities are not available or attainable, then disability or death resulting from such inadequacy is

1

The Board notes appellant had requested oral argument before the Board. In view of granting the Director’s
motion to reverse OWCP’s decision and remand the case, the Board will not address the oral argument request.

compensable under FECA.2 Based on the evidence of record, the Board finds that the Director’s
motion should be granted. The case will be remanded to OWCP for payment of compensation in
accord with the Director’s June 10, 2013 motion.
IT IS HEREBY ORDERED THAT the Motion to Reverse and Remand for Payment be
granted.
Issued: July 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

See Thomas D. Wilson, 33 ECAB 384 (1981); Aileen M. Winters, 16 ECAB 551 (1965).

2

